ACCEPTED
                                                                     03-14-00737-CV
                                                                             7601536
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               10/29/2015 2:33:02 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                 No. 03-14-00737-cv
        _____________________________________
                                                FILED IN
              IN THE THIRD COURT OF APPEALS
                                         3rd COURT OF APPEALS
                    AUSTIN, TEXAS             AUSTIN, TEXAS
                                         10/29/2015 2:33:02 PM
        _____________________________________
                                                JEFFREY D. KYLE
                                                     Clerk
  CHASE CARMEN HUNTER, APPELLANT/PLAINTIFF v. DAVID
  MATTAX IN HIS OFFICIAL CAPACITY AS COMMISSIONER OF
  INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,
                 APPELLEES/DEFENDANTS


      APPELLANT’S MOTION TO FILE A SUPPLEMENT TO

                   APPELLANT’S BRIEF


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                           Chase Carmen Hunter, pro se
                           340 S. Lemon Ave. #9039
                           Walnut, CA 91789
                           Telephone: 707-706-3647
                           Facsimile: 703-997-5999
                           Chase_Hunter@yahoo.com
TO: THE JUSTICES OF THIS COURT


  On October 14, 2015, Hunter was first able to access
the   underlying         court’s         record       due   to    a   new,     free
technology     offered         by    the      underlying         court   (“TCTDC”
which means “Travis County Texas District Court”).
  And Hunter discovered that there is 1) no notice of
court setting dated in June 2014 or any other time and
2) no dismissal order dated August 25, 2014, or any
other time in the underlying record.

  Hunter’s     initial         brief       was      drafted      without   Hunter
having    access     to    the       underlying         court’s       record.    As
shown in Hunter’s initial brief, which was filed almost
ten   months     ago,     the       clerk       of    the   underlying         court
(“TCTDC     Clerk”)        had           been        refusing      to      perform
ministerial duties.                 See ¶ 7 of Appellant’s initial
brief    and   see      also        p.   16      of   initial      brief       under
“certification”.          The TCTDC Clerk refused to respond to
Hunter’s telephone calls and faxes sent in which Hunter
asked for, among other things, an itemization of record
activity.      See        p.        16     of        initial      brief        under
“certification”.

  Paragraphs 10 and 12 of Hunter’s initial brief are
not supported by the record in the underlying court.
And this is significant to this appeal. There is no
document    in     the    underlying             record     that      shows    that
Hunter’s    underlying          cause         was     dismissed.        Yet,   this
appeal       seeks   reversal      of   the     underlying      court’s
dismissal, which does not exist.               Apparently, the TCTDC
Clerk mailed Hunter a document advising Hunter that her
cause was dismissed but did not enter that document in
the underlying record.           Therefore, the TCTDC Clerk only
caused Hunter to believe that her underlying cause was
dismissed when it was not.

     Hunter received a document from the TCTDC Clerk that
gave Hunter the false impression that her lawsuit was
dismissed. See ¶¶ 10, 12, and 13 of Hunter’s initial
brief.

     This is an appeal of the underlying court’s failure
to    hold    a   hearing   on    Hunter’s     Motion   To   Reinstate
(“MTR”). But the underlying record shows that the TCTDC
Clerk erroneously filed Hunter’s MTR as a “Notice of
Appeal” and did not present it to the judge as a motion.

     The foregoing facts are significant to this appeal.

WHEREFORE,        Appellant      asks   that     this   Court    grant
Hunter’s Motion To File            A Supplement To Appellant’s
Brief.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com
                      CERTIFICATION

I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________               10/29/2015
Chase Carmen Hunter

   CERTIFICATION PURSUANT TEX R. APP. P. 10.1(a)(5)


I, Chase Carmen Hunter, certify that I did make a
reasonable attempt to confer with all other parties
about the merits of this motion and whether those
parties oppose the motion with no success in receiving
a response.”




__________________               10/29/2015
Chase Carmen Hunter

                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing was served upon the parties shown below as
indicated:

Cynthia A. Morales, Assistant Attorney General
By Efile on 10/29/2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348

Velva L. Price
Clerk of Travis County Texas District Court
By Efile on 10/29/2015
Chase Carmen Hunter